Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the Amendment filed January 12, 2022.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-15 directed to invention non-elected without traverse.  Accordingly, claims 11-15 have been cancelled.


Reasons for Allowance
Claims 1, 7-10, 16, and 17 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Snyder, taken alone or in combination of other references, does not teach or fairly suggest a central server comprising, among other things, wherein the processor is configured to acquire a period in which the transition of the colors is repeatedly output and a color ratio in the period, and the color ratio indicates a ratio of a frequency of a specific color against a total frequency of the detected colors in the period, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844